BROWN, J.
I concur in the result, but withhold my assent to the proposition that Laws 1899, c. 43, is a valid law, and to the proposition, in effect, that the law should be “cut down by construction” to make it valid. The law confers no power upon the board of county commissioners to locate or establish a bicycle path, but proceeds on the theory that such a path is already known and has a legal existence, and I object to judicially reading into the body of the law a provision giving the county commissioners such authority. The legislature of this state has never seen fit to provide for or authorize the location of bicycle paths, and, in my judgment, until such authority is given to the proper municipal authorities, or until expressly provided for in some other way, such paths can have no legal existence. The serious objection to this law is that it makes it a criminal offense for a person to trespass upon that which is not known to the law. What is a bicycle path? And when may it be said that one has been lawfully established and laid out, so as to be entitled to the protection of this law? What officer or tribu*394nal has authority to act in that behalf? The opinion of the majority members of this court confers such authority upon the board of county commissioners, but the law itself does not so read, or contain a suggestion or inference of the kind.